Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 10/29/2021. Claims 1-27 are pending. Priority date: 6/22/2020

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (WO 2009155486), hereinafter Peters, in view of Elliott et al. (US 7242774), and hereinafter Elliott.

1. A quantum computing system comprising: 
a photon processing system  (Peters: e.g., Fig 2, block 52, the NL medium and block 68 the control is an example of a photon processing system); 
a photon analyzer (Peters: e.g., Fig 2, block 90, the filter or block 54, the bell state analysis is an example of a photon analyzer); and 
a photon source module coupled to the photon processing system and to the photon analyzer (Peters: e.g., Fig 2, station 12 including the block 30 and block 60 the switch is an example of a photon source module coupled to the photon processing system and to the photon analyzer), 
the photon source module including: 
at least one photon source configured to discharge one or more photons perPeters: e.g., Fig 2, block 20, block 48, to generate photons based on the injection of pump laser into the nonlinear media interprets at least one photon source configured to discharge one or more photons per pump); and 
a photon multiplexer configured to direct the one or more discharged photons to the photon processing system or to the photon analyzer (Peters: e.g., Fig 2, block 48, the MUX or block 60, the switch is an example of a multiplexer to direct photons to the filer or the NL medium).
Peters does not expressly disclose, but Elliott discloses “trigger signal” (Elliott: e.g., col 5, line 22, relating to the trigger signal sent to the herald source). It would have been obvious for one of ordinary skill in the art, having Peters and Elliott before the effective filing date, to combine Peters and to improve the time control of the quantum relay in Peters.
2. The quantum computing system of claim 1 wherein the photon multiplexer directs the one or more discharged photons to the photon processing system when the photon source module discharges one photon per trigger signal (Peters: e.g., Fig 2, where block 48, the MUX or block 60, the switch direct the multiplexed photon to pump detection or block 52). Elliott discloses “trigger signal” (Elliott: e.g., col 5, line 22, relating to the trigger signal sent to the herald source).
Peters: e.g., Fig 2, where block 60, the switch directs photons from the filter and from block 52 to the bell state analysis). Elliott discloses “trigger signal” (Elliott: e.g., col 5, line 22, relating to the trigger signal sent to the herald source).
4. The quantum computing system of claim 1 wherein the photon processing system is a resource state generator (Peters: e.g., Fig 2, where the pump to control the switch or block 52 is an example of a resource state generator).
5. The quantum computing system of claim 1 wherein the one or more photons are photons in an entangled state (Peters: e.g., [0028], entangled qubits).
6. The quantum computing system of claim 1 wherein the at least one photon source is a plurality of spatially multiplexed photon sources (Peters: e.g., [0029], spatially de-multiplexed).
7. The quantum computing system of claim 1 wherein the at least one photon source is a plurality of temporally multiplexed photon sources (Peters: e.g., [0028], time multiplexed).

Allowable Subject Matter
Claims 8-27: no pitot art rejection
References of record does not disclose the claim limitations in claim 8 “detection logic circuitry configured to direct one of the first or the second signal photons to a photon analyzer and one of the first or the second signal photons to a photon processing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (WO 2008/015758) teaches quantum encryption using photon pairs with modulation to quantum signals in timing with triggers and thus, the concept of photon pairs, but does not expressly teach the above claim limitations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	January 14, 2022